2Q 2011 Earnings Conference Call August 8, 2011 Exhibit 99.1 2 Safe Harbor Statement This presentation includes “forward-looking statements” within the meaning of Section 27A of the Securities Act and Section 21E of the Securities Exchange Act of 1934, as amended, regarding, among other things, our business strategy, our prospects and our financial position.These statements can be identified by the use of forward-looking terminology such as “believes,” “estimates,” “expects,” “intends,” “may,” “will,” “should,” “could,” or “anticipates” or the negative or other variation of these similar words, or by discussions of strategy or risks and uncertainties.These statements are based on current expectations of future events. If underlying assumptions prove inaccurate or unknown risks or uncertainties materialize, actual results could vary materially from the Company’s expectations and projections.Important factors that could cause actual results to differ materially from such forward-looking statements include, without limitation, risks related to the following: qIncreasing competition in the communications industry; and qA complex and uncertain regulatory environment. A further list and description of these risks, uncertainties and other factors can be found in the Company’s SEC filings which are available online at www.sec.gov, www.shentel.com or on request from the Company.The Company does not undertake to update any forward-looking statements as a result of new information or future events or developments. 3 Use of Non-GAAP Financial Measures Included in this presentation are certain non-GAAP financial measures that are not determined in accordance with US generally accepted accounting principles.These financial performance measures are not indicative of cash provided or used by operating activities and exclude the effects of certain operating, capital and financing costs and may differ from comparable information provided by other companies, and they should not be considered in isolation, as an alternative to, or more meaningful than measures of financial performance determined in accordance with US generally accepted accounting principles.These financial performance measures are commonly used in the industry and are presented because Shentel believes they provide relevant and useful information to investors.Shentel utilizes these financial performance measures to assess its ability to meet future capital expenditure and working capital requirements, to incur indebtedness if necessary, return investment to shareholders and to fund continued growth.Shentel also uses these financial performance measures to evaluate the performance of its businesses and for budget planning purposes. 4 Chris French CEO and President 5 Wireless Highlights PCSCustomers (000s) qPrepaid - Q2’11 net additions of 11,089 and 91,332 prepaid subs at 6/30 qPostpaid Churn improves - Q2’11 churn of 1.6% compared to 1.7% for Q2’10 and 1.8% for Q1’11 6 Cable Highlights qGrowth uTotal Cable RGUs 131 thousand at end of Q2 2011 qTriple Play uGains in digital video, high-speed Internet, and voice services qCable Upgrades uFormer JetBroadband markets are approximately 10% complete qSales Momentum u2Q 2011 net RGU additions of 310, net of temporary losses due to college students leaving for the summer 7 2011 Financial Highlights q2010 Pension Expense - 2Q’10 is net of $2.1 million of after-tax pension settlement qDepreciation and Amortization Expense - Increased $3.4 million, after tax, due to cable and prepaid sub acquisitions qInterest Expense - Increased $1.6 million, after tax, related to new debt required to fund cable acquisition qCable Growth - Generated OIBDA of $1.4 million Net Income (in millions) Net Income from Continuing Operations (in millions) 8 Adele Skolits CFO and VP of Finance 9 Profitability Adjusted OIBDA ($ millions) 10 Adjusted OIBDA by Segment 11 Wireless Segment - Change in Adjusted OIBDA Q2’10 vs. Q2’11 12 Cable Segment - Change in Adjusted OIBDA Q2’10 vs. Q2’11 13 Wireline Segment - Change in Adjusted OIBDA Q2’10 vs. Q2’11 14 Earle MacKenzie EVP and COO 15 Key Operational Results - Wireless PCS Postpaid Customers (000s) 16 Key Operational Results - Wireless Gross Additions- Postpaid Net Additions - Postpaid nQ2 2011 net adds of 3,037, a 4% increase over
